Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 8/19/21, and IDS dated 10/11/21 is acknowledged.
Claim 19 has been canceled.
New claim 20 has been added. 
Claims 1-18 and 20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 is being considered by the examiner.
The following rejection has been maintained:
Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Instant claim 7 is dependent on claim 1 and is directed to a co-disintegrant. However, instant claim 10 is also dependent on claim 1 and is directed to a disintegrant. However, instant specification does not provide any definition for co-disintegrant and can read on 
Response to Arguments
Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive.
Applicants argue that one skilled in the art would understand that two steps are involved in the disintegration of solid pharmaceutical composition. The term “co-disintegrant” relates to the first step, in which water penetrates into the solid pharmaceutical composition. The term “disintegrant” relates to the second step, in which the disintegrate wells to disintegrate the solid pharmaceutical composition.
Applicants’ arguments are not persuasive because instant claims do not require any steps of such as first step and step, as argued. Further, instant claimed “co-disintegrant” and disintegrant in the same claim, in order to distinguish as explained by applicant. Instead, each of claims 7 and 10 are dependent separately from claim 1 and thus the same disintegrant compound can read on a disintegrant as well as co-disintegrate. Applicants have not provided any evidence to support the argument that “co-disintegrant” relates to the first step in which water penetrates into the solid pharmaceutical composition and “disintegrant” relates to the second step in which the disintegrate wells to disintegrate the solid pharmaceutical composition. Further, in the 

The following new rejection replaces the previous prior art rejections, in light of the amendment. Newly added claim 20 appended to this rejection:


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 10-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346207 to Grahek et al (Grahek) in view of US 10406107 to Maruyama et al (Maruyama).
For instant claims directed to a pharmaceutical composition for oral administration, comprising enzalutamide and polyvinyl alcohol, Grahek teaches an oral solid composition comprising enzalutamide and a process of producing the same (abstract, 0001). The composition is in the form of tablets, capsules and other oral dosage forms [0019].  The solid composition is the form of a dispersion [0045] and include a hydrophilic polymer that is water soluble and is selected from cellulose derivatives, polyvinylpyrrolidone and polyvinyl alcohol (PVA) [0047 and 0048]. Grahek teaches that the enzalutamide is amorphous [0027 and 0034] and therefore meets instant claim 14. For the claimed method of producing the composition (claims 15-16), 
For the claimed solvent method of producing the composition (claim 18), Grahek teaches preparing enzalutamide compositions by dissolving the compound in a solvent, addition of a polymer in an appropriate solvent, contacting the obtained mixture with additional excipients such as disintegrants, fillers etc., and finally removing the solvent by solvent evaporation and optionally drying [0014] and [0148]. 
Grahek does not exemplify a composition of enzalutamide and PVA. However, Grahek teaches the instant claimed polyvinyl alcohol as a suitable water soluble hydrophilic polymer for preparing enzalutamide dispersion and in particular, prefers PVA, PVP and cellulose derivatives such as HPC, HPMC-AS [0047-0048 and 0100-0101] as carrier polymers, so as to prepare an oral composition and further suggests that the composition of the invention provide fast dissolution ensure high bioavailability [0013-0014]. Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to choose instant claimed PVA as a suitable hydrophilic water soluble polymer in preparing the solid dispersion of enzalutamide, for oral pharmaceutical preparation, so as to easily prepare enzalutamide formulation of solid dispersion by the solvent evaporation and expect an increase the drug dissolution as well as high drug bioavailability because, Grahek suggests PVA as a wettability enhancer and also a substance that inhibits precipitation of the dissolved drug, enzalutamide. 

Maruyama teaches a tablet base material for excellent binding and disintegrating property, comprising a sugar or sugar alcohol and an aqueous dispersion comprising a low substituted hydroxypropyl cellulose and a polyvinyl alcohol (abstract, col. 2, l 4-40). Maruyama teaches that the low substituted hydroxypropyl cellulose does not require much time to complete the dispersing operation (col. 2, l 45-58). Further, Maruyama et al teach that polyvinyl alcohol is a water-soluble polymer and is used as a binder (col. 3, l 53-54) and suggests that the PVA is characterized based on degree of saponification into-  partially saponified type having a degree of saponification from 80 to 90% (which is insoluble at normal water temperature but soluble in hot water), intermediate type- more than 90% but less than 98%, and a complete saponification being more than 98% degree of saponification (col. 3, l 53-67). It is taught that the completely saponified type PVA has more hydroxyl groups and hence forms hydrogen bonds in comparison with partially saponified type PVA, and the intermediate saponified type of PVA has properties in between partially and completely saponified type PVA (col. 4, l 1-7). Maruyama teaches that the degree of polymerization of PVA is from 500 to 2000 (col. 4, l 8-13). Maruyama teaches that the composition is prepared in the form of a rapid releasing tablet (col. 5, l 52-54) and suggests employing the composition for tableting a number of active agents (cl. 6, l 4-35). Example 4 of Maruyama teaches granule prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
. 
 



Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346207 to Grahek et al (Grahek) in view of US 10406107 to Maruyama et al (Maruyama) as applied to claims 1-7, 10-16, 18 and 20 above, and further in view of US 20160346198 to Marota et al (Marota). 
Grahek and Maruyama, discussed above, fail to teach the instant claimed specific co-disintegrators i.e., potassium dihydrogen phosphate, potassium chloride, sodium chloride, and magnesium chloride. 
The teachings of Marota have been relied upon. Marota teaches novel disintegration systems solid dispersions of pharmaceutical dosage forms such as tablet (abstract, [0002]). Marota teaches that solid dispersions must include disintegrant to promote the breakup of oral dosage forms such as tablets or capsules, wherein the disintegrants act by swelling, wicking deformation and//or other disruptive forces to breakup tablets and capsule contents into granules [0005]. Marota teaches despite the addition of effervescent salts enhance disintegration [0007], many APIs are not chemically stable in the presence of basic effervescent salts, especially when higher drug loading is required [0009]. Hence, Marota teaches that there is need for improved disintegration systems for improved dosage forms that maximize the advantages of solid solution formulations by rapid disintegration [0009]. Therefore, Marota teaches that the novel disintegration system includes disintegrants and particulate inorganic salts for enhanced dissolution rates [0010]. For the disintegration system, Marota teaches a) disintegrants such as crosslinked PVP, modified starches, modified celluloses, polysaccharides, gums etc., [0011 and 0034] and b) an inorganic salt particles [0011] such as the instant claims sodium chloride, potassium chloride, potassium dibasic 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the oral composition of Grahek by including inorganic salts such as potassium chloride, NaCl or potassium dibasic phosphate taught by Marota, in combination with the disintegrants taught by Grahek because Marota teaches that the disintegrant and the particulate inorganic salt result in an unexpected synergy in providing rapid disintegration of the dosage forms. A skilled artisan would have expected to provide a synergistic and rapid disintegration of enzalutamide even with higher dispersion loadings of the drug. Even though Marota does not state inorganic salts as co-disintegrants, they are taught for the same function and hence meet instant claims 7 and 8.

9.	Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346207 to Grahek et al (Grahek) in view of US 10406107 to Maruyama et al (Maruyama) as applied to claims 1-7, 10-16, 18 and 20 above, and further in view of US 2020/0060976 to Lorenz et al. 

 Lorenz et al teaches enzalutamide composition for treating hyperproliferative disorders, comprising a solid dispersion and a polymer (0003), with improved solubility and absorption, rapid disintegration property and dispersibility [0018]. [0020] teaches amorphous enzalutamide dissolves more quickly in water and provide higher bioavailability. For the polymer, Lorenz teaches concentration-enhancing polymer such as vinyl polymer, such as polyvinylpyrrolidone vinyl acetate. Polyvinyl alcohol polyvinyl acetate etc [0054]. For the preparation of pharmaceutical compositions comprising the solid dispersions, Lorenz teaches that the composition may be prepared by any means such as spray-drying, hot melt extrusion and precipitation from solution on addition of a non-solvent [0022]. [0087 and 0210] further describes hot-melt extrusion method, for enhancing in vitro Cmax and AUC [0225].  Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the oral composition of Grahek employing different methods such as spray-drying, hot melt extrusion or precipitation and still achieve fast disintegrating tablet or other oral dosage compositions because Lorenz reference, also directed to oral pharmaceutical compositions of enzalutamide solid dispersions similar to Grahek, teaches equivalence of the different methods of preparation for providing a fast disintegrating and high bioavailability composition. Thus, a skilled artisan would have been able to employ any suitable method solvent method or hot melt method in the teachings of Grahek and still expect to provide a fast disintegrating and high bioavailability composition of enzalutamide.
Response to Arguments
Applicant's arguments filed 8/19/21 have been fully considered but they are not persuasive.
In response to the amendment, the previous rejections of claims 1, 4, 13-16 and 18  as well as claims 1, 5-7, 10-16 and 18 under 35 USC 102a1 or 103 over Grahek et al have been withdrawn.
Rejection over US 2016/0346207 to Grahek et al (Grahek) in view of US 10406107 to Maruyama et al:
Applicants argue that Grahek does not teach the claimed saponification of 30 mol% or more and 94 mol% or less and Maruyama does not remedy the deficiencies. It is argued that the results of instant Table 5 and Figure 1 establish the surprisingly improved dissolution rate of enzalutamide after 10 minutes from the beginning of the dissolution test  (ex. 1-6 versus comparative ex.7 of Table 5). It is argued that samples A1-A3 and B1-B2 of Fig 1 fall within the scope of claim 3 and B3 is outside the scope of the claimed degree of polymerization. Applicants argue that the data in the specification demonstrate that the claimed compositions have technical properties neither taught nor suggested by the prior art, that one of ordinary skill in the art would not have expected and that the claimed pharmaceutical compositions would not have been obvious because they exhibit superior properties that person of ordinary skill in the relevant art would have found surprising and unexpected.
Applicants’ arguments are not found persuasive because Maruyama clearly suggests PVA having a saponification value that overlaps with the instant claimed 30 mol% or more and 94 mol% or less. Maruyama teaches PVA with overlapping 
Rejection over US 2016/0346207 to Grahek et al (Grahek) in view of US 10406107 to Maruyama et al and Marota:

	Applicants argue that Marota does not remedy the deficiencies of Grahek with respect to degree of saponification. However, the arguments regarding Grahek and Maruyama have been addressed above and hence the arguments are not found persuasive.
Rejection over US 2016/0346207 to Grahek et al (Grahek) in view of US 10406107 to Maruyama et al and Lorenz:

Applicants argue that Lorenz does not remedy the deficiencies of Grahek with respect to degree of saponification. However, the arguments regarding Grahek and Maruyama have been addressed above and hence the arguments are not found persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611